Title: To Alexander Hamilton from James Giles, 3 May 1799
From: Giles, James
To: Hamilton, Alexander


          
            Dear Sir,
            Bridgeton, West New-Jersey, May 3. 1799.
          
          Mr. Clarance Mulford, of this Place, has an ardent Passion for an Cockade and Feather; and is extremely desirous of entering into the regular Service. I have advised him, to accept the appointment of a Cadet, in one of the Infantry Regiments, which he will readily do, provided it is no bar to an appointment, in any of the new Regts. proposed to be raised. Permit me to mention him to you, as a young man, whose deportment is Gentlemanly, and whose moral Character is fair. He has belonged to one of the Light Infantry Companies of my Brigade, for several years; and served as a Volunteer, from that Company, on the Western expedition; and let me add, that he is a warm and sincere friend to Government. If he should be so happy, as to meet your approbation, you will confer a favour on him, as well as myself, by giving him a recommendation to the Secretary of War, for an Appointment: On obtaining it, I am well perswuaded, that his Military walks will be such, as never to give you cause to regret, the Countenance you may think proper to shew him. Hearing that you was in Philada. he went up, in order to have a personal interview with you, but you had left the City, before his Arrival.
          I avail myself of this opportunity, of acknowledging my obligations for the friendship you was pleased to shew me, while at the Bar of New-York; and rest assured, that I shall always hold your polite attention in grateful Remembrance.
          I have the honor to be, with much respect, Your very hble. servt.
          
            James Giles.
          
          Major Genl. Hamilton.
        